MEMORANDUM DECISION                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                               Aug 05 2016, 8:01 am

this Memorandum Decision shall not be                                     CLERK
                                                                      Indiana Supreme Court
regarded as precedent or cited before any                                Court of Appeals
                                                                           and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Craig W. Graham                                          Gregory F. Zoeller
Jeffersonville, Indiana                                  Attorney General of Indiana

                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         August 5, 2016
of the Parent-Child Relationship                         Court of Appeals Case No.
of M.S. and K.S. (Children) and                          10A01-1512-JT-2376
D.S. (Mother);                                           Appeal from the Clark Circuit
                                                         Court
D.S. (Mother),                                           The Honorable Daniel Donahue,
Appellant-Respondent,                                    Judge
                                                         Trial Court Cause No.
        v.                                               10C04-1501-JT-1
                                                         10C04-1501-JT-2
The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 10A01-1512-JT-2376 | August 5, 2016         Page 1 of 7
      May, Judge.


[1]   D.S. (Mother) appeals the involuntary termination of her parental rights to

      M.S. and K.S. (collectively, Children). We affirm.



                              Facts and Procedural History
[2]   M.S. and K.S. were born to Mother 1 on April 4, 2006, and March 13, 2007,

      respectively. On August 6, 2012, the Department of Child Services (DCS) filed

      a petition alleging Children were Children in Need of Services (CHINS) based

      on Mother’s substance abuse issues, including her intravenous use of heroin in

      the presence of Children. The trial court held an initial hearing on the matter

      on the same day and authorized the emergency removal of Children from

      Mother’s home. On August 21, on Mother’s admission, the trial court

      adjudicated Children as CHINS. On September 27, the trial court held a

      dispositional hearing and on October 3 it issued dispositional orders requiring

      Mother to, among other things, complete substance abuse assessment and

      training as well as complete random drug screens.


[3]   On December 20, 2012, the trial court held a periodic case review and approved

      Mother’s trial home visit. Children were placed back in Mother’s care at that

      time. On March 21, 2013, Children were again removed from Mother’s home




      1
        The fathers do not participate in this appeal. K.S.’s father, A.W., signed a consent to adoption. The record
      is unclear regarding the status of M.S.’s father, A.B., as Mother did not include the Termination Order
      regarding M.S. in the record filed on appeal.

      Court of Appeals of Indiana | Memorandum Decision 10A01-1512-JT-2376 | August 5, 2016              Page 2 of 7
      because of Mother’s non-compliance with Children’s case plan. On October

      17, 2013, and January 16, 2014, the trial court held periodic case review

      hearings. During both, the court noted Mother’s non-compliance with the case

      plan and dispositional order, as Mother regularly tested positive for illegal

      substances and missed therapy sessions.


[4]   On March 20, 2014, the trial court held a permanency hearing and changed the

      permanency plan for Children from reunification to adoption. On November

      20, 2014, the trial court held a periodic case review hearing and noted Mother’s

      continued non-compliance with Children’s case plan. By this time, Mother had

      tested positive for illegal substances twenty-eight times. On January 5, 2015,

      DCS filed petitions to terminate Mother’s parental rights.


[5]   The trial court held evidentiary hearings regarding the termination of Mother’s

      parental rights to Children on March 19, April 15, and May 21, 2015. Mother

      did not attend any of the evidentiary hearings. On December 3, 2015, the trial

      court terminated Mother’s parental rights to Children.



                                 Discussion and Decision
[6]   We review termination of parental rights with great deference. In re K.S., 750

      N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

      the credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App.

      2004), trans. denied. Instead, we consider only the evidence and reasonable

      inferences most favorable to the judgment. Id. In deference to the trial court’s


      Court of Appeals of Indiana | Memorandum Decision 10A01-1512-JT-2376 | August 5, 2016   Page 3 of 7
      unique position to assess the evidence, we will set aside a judgment terminating

      a parent-child relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d

      204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied 534 U.S. 1161 (2002).


[7]   “The traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.” In

      re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A juvenile court

      must subordinate the interests of the parents to those of the child, however,

      when evaluating the circumstances surrounding a termination. In re K.S., 750

      N.E.2d at 837. The right to raise one’s own child should not be terminated

      solely because there is a better home available for the child, id., but parental

      rights may be terminated when a parent is unable or unwilling to meet his or

      her parental responsibilities. Id. at 836.


[8]   To terminate a parent-child relationship in Indiana, the State must allege and

      prove:


               (A)     that one (1) of the following is true:
                       (i)     The child has been removed from the parent for at
                       least six (6) months under a dispositional decree.
                       (ii)    A court has entered a finding under IC 31-34-21-5.6
                       that reasonable efforts for family preservation or
                       reunification are not required, including a description of
                       the court’s finding, the date of the finding, and the manner
                       in which the finding was made.
                       (iii) The child has been removed from the parent and
                       has been under the supervision of a county office of family
                       and children or probation department for at least fifteen
                       (15) months of the most recent twenty-two (22) months,
                       beginning with the date the child is removed from the


      Court of Appeals of Indiana | Memorandum Decision 10A01-1512-JT-2376 | August 5, 2016   Page 4 of 7
                          home as a result of the child being alleged to be a child in
                          need of services or a delinquent child;
                 (B)      that one (1) of the following is true:
                          (i)    There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons for
                          placement outside the home of the parents will not be
                          remedied.
                          (ii)   There is a reasonable probability that the
                          continuation of the parent-child relationship poses a threat
                          to the well-being of the child.
                          (iii) The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;
                 (C)      that termination is in the best interests of the child; and
                 (D)      that there is a satisfactory plan for the care and treatment
                          of the child.


      Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

      of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

      denied. If the court finds the allegations in the petition are true, it must

      terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[9]   Mother does not challenge any of the trial court’s findings or conclusions.

      Mother contends “D.C.S. failed to meet the burden of I.C. 31-35-2-4(2)(b). 2”

      (Br. of Mother at 2) (footnote added). However, she does not indicate which

      part of the statute was not met, nor does she make an argument that could be

      understood to challenge a portion of the statute. As such, her argument is

      waived. See Pasha v. State, 524 N.E.2d 310, 314 (Ind. 1988) (“Bald assertions of




      2
          We presume this is a typographical error. The relevant statute is Ind. Code § 31-35-2-4(b)(2).


      Court of Appeals of Indiana | Memorandum Decision 10A01-1512-JT-2376 | August 5, 2016                Page 5 of 7
       error unsupported by either cogent argument or citation to authority result in

       waiver of any error on review.”).


[10]   Waiver notwithstanding, the trial court found Mother did not comply with

       numerous requirements of the dispositional orders, noting her continued issues

       with substance abuse and her inability to complete treatment. There existed a

       satisfactory plan for the care and treatment of Children following termination.

       Finally, Children had been removed from Mother for fifteen of the last twenty

       two months at the time Mother’s rights were terminated. There is ample

       evidence in the record to support those findings, which support the court’s

       decision to terminate Mother’s parental rights. See In re C.A., L.A., and M.A., 15

       N.E.3d 85, 95 (Ind. Ct. App. 2014) (termination of parental rights affirmed

       based on totality of evidence, findings supported by that evidence, and

       conclusions pursuant to statute).


[11]   Mother also argues “she could have benefitted from more drug treatment. With

       further treatment she could have complied with the Dispositional Order.” (Br.

       of Mother at 2.) A “failure to provide services does not serve as a basis on

       which to directly attack a termination order as contrary to law.” In re J.W., Jr.,

       27 N.E.3d 1185, 1190 (Ind. Ct. App. 2015), trans. denied. We therefore cannot

       find error on that ground.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1512-JT-2376 | August 5, 2016   Page 6 of 7
                                               Conclusion
[12]   DCS presented sufficient evidence to support the termination of Mother’s

       parental rights to Children, and Mother’s argument regarding services cannot

       be raised as part of an appeal of the termination of her parental rights.

       Accordingly, we affirm.


[13]   Affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1512-JT-2376 | August 5, 2016   Page 7 of 7